Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5, 8-9, 11-12, 21, 23-25, 28 and 31 are pending.

Claims 23-25, 28 and 31 are withdrawn from farther consideration by the examiner, 27 (CRF. 1.14215) as being drawn to non-elected inventions. 

Claims 1-2, 5, 8-9, 11-12 and 21, drawn to a marrow infiltrating lymphocyte (MIL) comprising a particular antigen receptor (CAR), wherein the CAR comprise a scFv antigen-binding domain that can bind to an extracellular domain of CD19 or CD38, a transmembrane domain of CD19 or CD8 and an intracellular domain selected from the group consisting of 4-1BB, CD3zeta, and a combination thereof, being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 62/189,928, filed July 8, 2015, is acknowledged. 

Claim Objection
Claim 2 is objected to because of the following informality:  “combinations thereof” should have been “a combination thereof”.  
Claim 21 is objected to because of the following informality:  “cell” is inconsistent with the “marrow infiltrating lymphocyte” in claim 1.  Appropriate correction is required. 

Rejection Withdrawn
The new matter rejection of claims 1-3, 5, 8-9, 1-12 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the claim amendment. 

New ground of rejection necessitated by the amendment filed September 3, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5, 8, 9, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/079000 (newly cited, Kalos hereafter, published June 14, 2012; PTO 892) in view of Noonan (newly cited, Cancer Research 65(6): 2026-2034, March 1, 2005; PTO 892) and US2011/0023146 (Borrello hereafter, published September 15, 2011; PTO 892).
Regarding claim 1, Kalos teaches various chimeric antigen receptors e.g., anti-CD19 scFv comprising (a) an extracellular ligand binding domain comprising a heavy chain variable region (VH) and a light chain variable region (VL) from a monoclonal antibody FMC83 scFv that binds to CD19 (see p. 50, line 1-2), (b) a hinge from human CD8α, (c) a CD8α transmembrane domain, and (d) a cytoplasmic domain comprising a costimulatory domain e.g., 4-11B (aka CD137) and a signaling domain e.g., CD3zeta, see Figure 1A, p. 14, lines 5-8, reference claims 12-20,  in particular.   Kalos teaches T lymphocyte or cell such as cytotoxic T cell that expressed CD8+, or helper T cell that expressed CD4+, see p. 40-41, in particular. 
Regarding claim 21, Kalos teaches a method of inhibiting the growth of hematological cancer in a subject by administering to the subject CAR T cells, see p. 26, 49, 53-54, 68.
Kalos does not teach the cell is a marrow infiltrating lymphocyte (MIL) as per claim 1.

Regarding claim 2, Noonan teaches the MIL is CD3+, CD4_, CD8+ or a combination thereof, see p. 2027, T cell expansion, Figure 1 B, in particular. 
Regarding claim 3, Noonan teaches the MIL is CD45RO+ (memory) T cells, see p. 2027, T cell expansion, Figure 1B and C, in particular.  
Regarding claim 5, Noonan teaches the activated MILs are CXCR-4+ as it plays a role in facilitating trafficking of these activated T cells to marrow/tumor microenvironment that may be critical in establishing and/or maintaining tumor specificity, see p. 2029, right col, Figure 4, in particular. 
Regarding claim 9, Noonan teaches the MIL is CD138+, see p. 2027, CD138 selection, p. 2028, right col., p. 2030, Figure 3A, B, Figure 5A, in particular.  
Regarding claim 11, Noonan teaches the MIL is CD33+, see p.2027, CD33 selection, in particular.  
Regarding claim 12, Borrello teaches marrow-infiltrating lymphocytes (MILs) are phenotypically CD3+, CD4+, CD8+, CD45RO+ (see para. [0137], CD34+, CD138+, CD33- (see para. [0140], [0141], -, see para. [0146], in particular), CXCR-4+ for in vivo trafficking to tumor cells, (see para. [0148], [0186], [0192]).  The MILs can be activated by anti-CD3/anti-CD28 conjugated magnetic beads in vitro for expansion, see para. [0149]. 
Regarding claim 8, the ‘510 patent teaches marrow-infiltrating lymphocytes (MILs) express CD3, interferon gamma (IFNγ) as per claim 9, CD4, CD8, and 4-1BB (see Summary of invention, in particular) CXCR4 (see col. 3, Fig. 7, in particular). The ‘510 patent further teaches MILs are more easily expanded, upregulate activation makers to a greater extent than peripheral blood lymphocytes (PBLs), can traffic to the bone marrow and most importantly, possess significantly greater tumor specificity, see col. 4, line 40-55, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kalos, Noonan, Borrello and the’510 patent by substituting the T cells of Kalos for the marrow infiltrating lymphocytes (MILs) that expressed CD3+, CD4+, CD8+, CD45RO+, CXCR4+ and/or CD138+ as taught by Noonan and/or Borrello and/or 4-1BB and/or IFNγ secreting MILs of the ‘510 patent with a reasonable expectation of success, e.g., marrow infiltrating lymphocyte (MIL) comprising CD19 specific chimeric antigen receptor comprising scFv antigen binding domain that binds to CD19, a CD8α transmembrane domain, 4-1BB intracellular domain and CD3ζ signaling domain for treating CD19 expressing cancer.  
The person of ordinary skill would have expected success in substituting Kalos’ peripheral T cell for Noonan and/or Borrello’s marrow infiltrating lymphocyte (MIL) because Borrello teaches a method of identifying and generating populations of marrow infiltrating lymphocytes in vitro and Noonan teaches marrow infiltrating lymphocyte (MIL) could potentially be harnessed as a better source of T cells for CAR T cell-based therapies, see abstract, p. 2031. 

One of ordinary skill in the art would have been motivated to do so because Noonan teaches the advantages of MILs are their broad antigenic specificity, their ability to traffic to the BM upon infusion, and their persistence over time, see p. 2026, p. 2031, Conclusion, in particular. 
Further, the substitution of T cells for another does not change the operation of T cells (lymphocytes) comprising T cell antigen receptor of Kalos.  It merely improves upon the T cells by substituting for bone marrow-infiltrating lymphocytes that have the ability to traffic to the BM upon infusion, and their persistence over time.
“The substitution of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 1-2, 5, 8-9, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al (newly cited, J Immunotherapy 32: 737-743, 2009; PTO 892) in view of Noonan (newly cited, Cancer Research 65(6): 2026-2034, March 1, 2005; PTO 892) and US2011/0023146 (Borrello hereafter, published September 15, 2011; PTO 892) or US Pat No. 9,687,510 (claimed earliest priority to 62/045,782, filed September 4, 2014; PTO 892). 
Mihara teaches T cell comprising a chimeric antigen receptor (CAR) for treating B-Cell Non-Hodgkin lymphoma (B-NHL) wherein the CAR comprises peripheral T cell expressing an anti-CD38 scFv, a transmembrane domain from CD8α hinge and transmembrane domain, an intracellular domain 4-1BB and CD3ζ signaling domain, see entire document, Figure 1, in particular.  Mihara concludes activated T cell-mediated immunotherapy with anti-CD38-CAR is quite useful for eliminating B-NHL cells and blocking apoptosis through mutual reactions mediated by the existence of CD38 on the surface of T cells.  These findings provide an opportunity to improve T cell-mediated immunotherapy, see p. 742. 
Mihara does not teach the cell is a marrow infiltrating lymphocyte (MIL) as per claim 1.
However, Noonan teaches marrow-infiltrating lymphocytes (MILs) possess the ability of the bone marrow to serve as a site capable of priming naïve T-cell immune response as well as enabling the persistence of antigen-specific T cells and make them suitable candidates for adoptive immunotherapy, see p. 2031.  The persistence of marrow-infiltrating T cells with a memory phenotype suggests that this T-cell population may be more sensitive to reactivation and subsequent expansion as compared with peripheral blood lymphocytes.  Stimulated MILs with anti-CD3/CD28 bound to magnetic beads can in vitro and activated MILs possess enhanced myeloma specificity as compared with activated peripheral blood-derived lymphocytes (see p. 2026, right col., in particular) and exhibit 100 fold greater tumor-specific cytotoxicity, seep. 2029, Figure 3, p. 2030, in particular. 
Regarding claim 2, Noonan teaches the MIL is CD3+, CD4+, CD8+ or a combination thereof, see p. 2027, T cell expansion, Figure 1 B, in particular. 
Regarding claim 3, Noonan teaches the MIL is CD45RO+ (memory) T cells, see p. 2027, T cell expansion, Figure 1B and C, in particular.  
Regarding claim 5, Noonan teaches the activated MILs are CXCR-4+ as it plays a role in facilitating trafficking of these activated T cells to marrow/tumor microenvironment that may be critical in establishing and/or maintaining tumor specificity, see p. 2029, right col, Figure 4, in particular. 
Regarding claim 9, Noonan teaches the MIL is CD138+, see p. 2027, CD138 selection, p. 2028, right col., p. 2030, Figure 3A, B, Figure 5A, in particular.  
Regarding claim 11, Noonan teaches the MIL is CD33+, see p.2027, CD33 selection, in particular.  
Regarding claim 12, Borrello teaches marrow-infiltrating lymphocytes (MILs) are phenotypically CD3+, CD4+, CD8+, CD45RO+ (see para. [0137], CD34+, CD138+, CD33- (see para. [0140], [0141], negative fraction for CD33 (aka CD33-, see para. [0146], in particular), CXCR-4+ for in vivo trafficking to tumor cells, (see para. [0148], [0186], [0192]).  The MILs can be activated by anti-CD3/anti-CD28 conjugated magnetic beads in vitro for expansion, see para. [0149]. 
Regarding claim 8, the ‘510 patent teaches marrow-infiltrating lymphocytes (MILs) express CD3, interferon gamma (IFNγ) as per claim 9, CD4, CD8, and 4-1BB (see Summary of invention, in particular) CXCR4 (see col. 3, Fig. 7, in particular). The ‘510 patent further teaches MILs are more easily 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Mihara, Noonan, Borrello and the ‘510 patent by substituting the T lymphocyte of Mihara for the marrow infiltrating lymphocytes (MILs) that expressed CD3+, CD4+, CD8+, CD45RO+, CXCR4+ and/or CD138+ as taught by Noonan and/or Borrello or 4-1BB+ MILs as taught by the ‘510 patent with a reasonable expectation of success, e.g., marrow infiltrating lymphocyte (MIL) comprising CD38 specific chimeric antigen receptor comprising scFv antigen binding domain that binds to CD38, a CD8α transmembrane domain and 4-1BB intracellular domain and CD3ζ signaling domain for treating CD38 expressing cancer such as Non-Hodgkin lymphoma (B-NHL).   
The person of ordinary skill would have expected success in substituting Mihara’ T lymphocyte for Noonan and/or Borrello’s marrow infiltrating lymphocyte (MIL) because Borrello teaches a method of identifying and generating populations of marrow infiltrating lymphocytes in vitro and Noonan teaches marrow infiltrating lymphocyte (MIL) could potentially be harnessed as a better source of T cells for CAR T cell-based therapies, see abstract, p. 2031. 
The person of ordinary skill would have expected success in substituting Mihars’ peripheral T cell for Noonan and/or the ‘510 patent’s marrow infiltrating lymphocyte (MIL) because the ‘510 patent teaches a method of identifying 4-1BB+ MILs and that the expression of 4-1BB has been shown to be a key regulator of many of these properties, such as regulate T cell expansion, reduce apoptosis, augment the cytotoxic activity of CD8 cells and enhance survival, see col. 6, lines 17-25.
One of ordinary skill in the art would have been motivated to do so because Noonan teaches marrow infiltrating lymphocyte (MIL) could potentially be harnessed as a better source of T cells for CAR T cell-based therapies, see abstract, p. 2031 

Further, the substitution does not change the operation of T cells (lymphocytes) comprising T cell antigen receptor of Mihara.  It merely improves upon the T lymphocytes by substituting for bone marrow-infiltrating lymphocytes that have the ability to traffic to the BM upon infusion, and their persistence over time.
“The substitution of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/             Primary Examiner, Art Unit 1644